             Case 1:19-cr-00625-JMF Document 77 Filed 07/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   19-CR-625-1 (JMF)
                                                                       :
ROBERT WILSON,                                                         :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The conference scheduled for July 7, 2020, will take place at 11:00 a.m. as a

video/teleconference using the CourtCall platform. To optimize the quality of the video feed, only

the Court, the Defendant, current defense counsel, and incoming counsel will appear by video for

the proceeding; all others, including the Government, will participate by telephone. Due to the

limited capacity of the CourtCall system, only one counsel per party may participate. Co-counsel,

members of the press, and the public may access the audio feed of the conference by calling 855-

268-7844 and using access code 67812309# and PIN 9921299#.

        Chambers will email the parties with further information on how to access the conference.

Those participating by video will be provided a link to be pasted into their browser. The link is

non-transferrable and can be used by only one person; further, it should be used only at the time

of the conference because accessing it earlier may cause disruptions to other proceedings.

        To optimize use of the CourtCall technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.

             2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
                close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
                cause delays or dropped feeds.)
           Case 1:19-cr-00625-JMF Document 77 Filed 07/02/20 Page 2 of 2



           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names for

the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4749 and use access code 5421540#. (Members of

the press and public may call the same number, but will not be permitted to speak during the

conference.) In that event, and in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-jesse-m-furman,

counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including when
              noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of a
              speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak at
              the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel should
              spell any proper names for the court reporter. Counsel should also take special care
              not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the new
              participant and confirm that the court reporter has not been dropped from the call.

       SO ORDERED.

Dated: July 2, 2020                                 __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                    2
